The indictment was for selling liquor on a Sunday. The defendant's counsel asked the court to instruct the jury that it would be unsafe to convict the defendant upon the unsupported testimony of the *Page 429 
witness Perry, who had testified that he went to the defendant's  (579) restaurant as a spy and for the purpose of making a case against the defendant for the police officer. The court declined to give the instruction in the form requested, but told the jury that if they believed the witness was a spy they should scrutinize his testimony, and after doing so, if they were satisfied that his testimony was true, it made no difference as to what was his motive in going to the house of the defendant, or what his character was.
We think there was no error in the refusal of his Honor to give the charge in the form requested by the defendant; and, further, that the instruction which he did give was correct and was a sufficient caution to the jury as to the manner in which they should consider the testimony of the witness. S. v. Barber, 113 N.C. 711.
No error.